


Exhibit 10.43






WALGREEN CO. NONEMPLOYEE DIRECTOR STOCK PLAN


AMENDMENT NO. 3




Effective September 1, 2009, Section 6.1 of the Plan is hereby amended in its
entirety to read as follows:


 6.1              Portion of Retainer Paid in Shares.  During the term of this
Plan prior to September 1, 2009, Nonemployee Directors shall receive 50% of
their Annual Retainer in the form of Shares.  For Board service on and after
September 1, 2009, the entire Annual Retainer shall be paid in cash.




Effective September 1, 2009, Section 7.2 of the Plan is hereby amended by
replacing the words “in the succeeding calendar year” with the words “for fiscal
quarters beginning on or after that date” at the end of the first sentence of
such Section.

